Citation Nr: 0920952	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Fargo, 
North Dakota.  

In April 2009, the Veteran and a witness testified at a 
videoconference hearing before the undersigned.  A transcript 
of that hearing is of record.  The record was held open for 
30 days, but no additional evidence was received.

In April 2009, the Board, on its own motion, issued a ruling 
to advance the Veteran's appeal on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hypertension was not demonstrated in service, nor for many 
years thereafter, and there is no competent medical evidence 
that hypertension was caused or aggravated by the Veteran's 
active service.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify by means of March 2006 and 
July 2006 correspondence to the Veteran.  The March 2006 
letter informed the Veteran that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought.  The July 2006 letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claim's files contains 
the Veteran's service treatment records, correspondence from 
a private physician, photographs, articles on World War II, 
and private and VA treatment records.  Additionally, the 
claim's files contain the Veteran's statements, and the 
statements of a witness in support of his claim, to include 
their testimony at a videoconference Board hearing.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  As noted above, at the April 
2009 videoconference Board hearing, the Board agreed to hold 
the record open for 30 days to allow the Veteran to obtain 
additional records.  No additional records have been 
associated with claim's folders.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

An August 2005 report from the National Personnel Records 
Center (NPRC) indicates that the Veteran's military personnel 
file records were among those thought to have been destroyed 
in a 1973 fire at NPRC.  In addition, a December 2006 VA 
memorandum reflects that 1945 to December 1991 records from 
the Iowa City, Iowa VA medical center, from which the Veteran 
avers he received treatment, are unavailable.  When records 
in government custody are lost or destroyed, VA has a 
heightened duty to consider the benefit of doubt doctrine, to 
assist the claimant in developing the claim, and to explain 
its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
because the record is negative for complaints, diagnoses, or 
treatment in service and for decades thereafter and there is 
nothing in the record, other than the Veteran's own lay 
statements, which indicates that his hypertension is related 
to atabrine medication or stress in the military, the Board 
finds that the Veteran has not presented sufficient evidence 
to trigger VA's duty to provide an examination.  Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that if the 
evidence of record does not establish that the Veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the Board is not required to accept a medical opinion that 
is based on the Veteran's recitation of medical history).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claim's files, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran contends that he has hypertension due to his 
active service.  Specifically, he avers that his hypertension 
is related to his experiences as a surgery technician and his 
use of medication to prevent malaria. 

The first criterion for service connection is medical 
evidence of a current disability.  The evidence of record 
includes private and VA treatment records which reflect a 
diagnosis of hypertension since at least the 1990s but which 
may have been diagnosed as early as the 1970s; therefore, the 
Board finds that the Veteran has a current disability.

The second criterion for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
As noted above, the Veteran avers that he took quinine 
substitute pills to prevent malaria while in service.  The 
Veteran avers that the medication he took was "atrobine" or 
"atropine" and his private physician refers to the 
medication as "atropine."  While "atropine" is not a known 
anti-malaria medication, the Board notes that "atabrine" is 
the trade name for quinacrine, an anti-malaria medication 
that was used in the 1940s to prevent malaria.  The Veteran 
also avers that his hypertension is related to his 
experiences as a combat medic.  Specifically, he contends 
that he assisted in surgery (See April 2009 videoconference 
hearing transcript, page 5) as well as witnessed deaths, 
amputations, and severely wounded soldiers.  

As to the use of "atrobine," "atropine," or "atabrine" 
while on active duty, the Board notes that the Veteran's 
service treatment records are negative for use of these 
medications.  However, the Veteran's "enlistment record and 
report of separation" reflects that that he participated in 
the following campaigns and battles:  Eastern Mandates, 
Southern Philippines, Western Pacific, and Ryukyus.  
Therefore, since the evidence of record reflects that the 
Veteran served on islands in the Pacific during World War II, 
the Board finds that it is not unlikely that the Veteran was 
given atabrine to prevent malaria while in service.  

As to being subject to stress while on active duty, the 
Veteran's "enlistment record and report of separation" 
reflects that his military occupational specialty as a 
surgical technician.  His separation qualification record 
reflects that he assisted surgeons in operations, prepared 
patients for operations, and treated minor injuries.  Based 
on the foregoing, the Board finds that the Veteran likely 
witnessed casualties of war as he contends.  Therefore, the 
Board also finds that it is not unlikely that the Veteran had 
a lot of stress while in service.  

However, as to service incurrence under 38 C.F.R. § 3.303(a), 
the Veteran's service treatment records, including his 
January 1946 separation examination, are negative for any 
complaint of, or treatment sought, for hypertension.  In 
fact, the Veteran's January 1946 separation examination 
reported that his blood pressure was 124/70 and his 
cardiovascular system was normal.  Additionally, the 
separation examination did not report that the Veteran was 
taking any medications at that time.

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Veteran testified at the April 2009 
videoconference Board hearing that he does not remember when 
he was first diagnosed with hypertension.  The witness at the 
hearing, D.T., testified that the Veteran was treated prior 
to 1992, and was diagnosed as early as 1992.  (See April 2009 
videoconference Board hearing transcript, page 6).  Moreover, 
he may have been treated at a VA hospital in the 1970s (See 
April 2009 videoconference Board hearing transcript, page 8).  

As noted above, the evidence of record includes a December 
2006 VA memorandum which reflects a formal finding of 
unavailability of VA medical center records for the Veteran 
from 1945 to December 1991.  The evidence of record includes 
a January 1992 initial data based record which reflects that 
the Veteran reported a medical history of hypertension.  The 
earliest clinical evidence of record of an assessment of 
hypertension is a November 1999 record, more than 50 years 
after the Veteran's separation from service.  Even if the 
Board were to concede that the Veteran was treated for 
hypertension in the 1970s, this would still be more than 24 
years after separation from service.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels and 
his friend is competent to give evidence about what he 
observes; for example, the Veteran's friend can report on the 
fact that he saw the claimant taking medication and the 
claimant is competent to report that he had problems with 
dizziness or other readily observable adverse symptomatology 
attributable to hypertension.  See Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. 
App. 370 (2002).

However, the Veteran and his friend as lay persons are not 
competent to diagnosis hypertension.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, any claim of having 
problems with hypertension since service is contrary to what 
is found in the in-service and post-service medical records 
including the January 1946 separation examination.  The Board 
also finds it significant that the Veteran did not refer to a 
problem with hypertension when he submitted a previous 
service connection claim in 1951.  If he did have problems 
with hypertension since his active duty, it would appear only 
logical that he would claim such disability at that time.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).  Moreover, the medical 
records found in the claim's files at the time of the earlier 
claim did not document hypertension.  In these circumstances, 
the Board gives more credence to the contemporaneous medical 
evidence of record, which is negative for complaints, 
diagnoses, or treatment for hypertension for many decades 
post-service.  Therefore, entitlement to service connection 
for hypertension based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board finds that this criterion for service connection 
has not been met.

The only clinical evidence of record regarding the etiology 
of the Veteran's hypertension are the opinions of Dr. J.B.  
In a letter dated in July 2006, Dr. J.B. notes that the 
Veteran "is currently on blood pressure medicine and has 
been on blood pressure medicine since taking chemicals and 
medicines during his time in the military.  The timing of his 
injection of atropine which in the service correlates to the 
onset of his hypertension." In a letter dated in July 2007, 
Dr. J.B. states that he "cannot physiologically explain the 
initiation of his hypertension based on [the Veteran's 
injection of atropine] but feel it would be medically 
inappropriate to deny any service connection of his 
hypertension due to the onset of his hypertension with the 
timing of his atropine exposure."  

In regards to the above correspondence, the Board notes that 
the opinions are based on an inaccurate factual history- the 
Veteran taking blood pressure medicine since taking chemicals 
and medicines during his time in the military and/or his 
development of hypertension being close in time to his taking 
atropine while in service.  Even if the Board conceded for 
the purpose of this decision that the Veteran took 
"atrobine," "atropine," or "atabrine" during active 
duty, the service treatment records, including his January 
1946 separation examination, are negative for a diagnosis of 
hypertension or the claimant taking hypertension medication.  
To the contrary, the evidence of record reflects that the 
Veteran's blood pressure was normal upon discharge and for 
many decades thereafter.  In this regard, the Board notes 
that medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  As Dr. J.B.'s opinions are 
based on an inaccurate medical history, the Board finds that 
they are of no probative value. 

The Board notes that the Veteran may sincerely believe that 
his hypertension is causally related to active service.  
However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu, supra.  

The presumptions found at 38 C.F.R. §§ 3.307, 3.307 are also 
of no help to the Veteran is establishing his claim because 
the record does not show his being diagnosed with 
hypertension in the first post-service year.

Therefore, the Board also finds that service connection for 
hypertension is not warranted on a direct and presumptive 
basis.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d), 3.307, 
3.307.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


